Citation Nr: 0426357	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  97-06 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for a left shoulder condition.

2.  Entitlement to a disability rating in excess of 10 
percent for a left hand condition.

3.  Entitlement to a disability rating in excess of zero 
percent for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that denied the veteran's claims of 
entitlement to disability ratings in excess of 30 percent for 
a left shoulder condition and in excess of 10 percent for a 
left hand condition, and on appeal of a June 2002 rating 
decision issued by the New York RO that denied the veteran's 
claim of entitlement to a disability rating in excess of zero 
percent for malaria.  The veteran disagreed with the August 
2000 decision in September 2000.  A statement of the case was 
issued to the veteran and his service representative later in 
September 2000.  The veteran perfected a timely appeal when 
he filed a substantive appeal (VA Form 9) in October 2000 
with respect to the denial of his increased rating claims for 
a left shoulder condition and a left hand condition.  A 
supplemental statement of the case was issued to the veteran 
and his service representative in February 2001 on these 
claims.  The veteran disagreed with the June 2002 decision in 
September 2002.  A statement of the case was issued to the 
veteran and his service representative in January 2004.  The 
veteran perfected a timely appeal when he filed a substantive 
appeal (VA Form 9) later in January 2004 with respect to the 
denial of his increased rating claim for malaria.  
Supplemental statements of the case were issued to the 
veteran and his service representative in April 2004 with 
respect to all of his currently appealed claims.  

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

Initially, the Board observes that the veteran and his 
representative have maintained during the pendency of this 
appeal that his service-connected left shoulder condition, 
left hand condition, and malaria all have worsened since his 
most recent VA examinations.  Specifically, in an affidavit 
submitted to the RO in August 2002, the veteran contended 
that his service-connected malaria had resulted in attacks of 
high fever three times a week since his discharge from active 
service.  The veteran also stated that it was difficult for 
him to seek medical attention as he lived 75 miles from the 
nearest medical clinic and, when he experienced high fevers 
during the night due to his service-connected malaria, he 
remained incapacitated the next day.  In a statement received 
at the RO in April 2003, the veteran contended that his 
service-connected left shoulder condition had worsened and 
was creating problems for him in his neck and arms.  In 
statements dated in August 2003, the veteran contended 
further that his service-connected left shoulder condition 
had caused pain in his neck and head and that he had 
difficulty moving as a result of this pain.  He stated that 
his malaria had worsened and was manifested by chills, 
fevers, a loss of appetite, weakness, loose bowels, and 
headaches.  Additionally, in a statement received at the RO 
in October 2003, the veteran asserted that he was in constant 
pain due to his service-connected left shoulder condition, 
left hand condition, and malaria.  

A review of the veteran's claims folder indicates that his 
most recent VA joint and hand examinations occurred in April 
2000 and his most recent VA infectious diseases examination 
occurred in July 2001.  Given the veteran's continuing 
assertions that his service-connected left shoulder 
condition, left hand condition, and malaria all have 
worsened, the Board concludes that adjudication of these 
claims would be premature without remanding them first for 
updated VA examinations.  In this regard, the Board 
acknowledges that the veteran's age was the basis for 
advancing his increased rating claims on the Board's docket.  
The Board also recognizes that the veteran may have 
difficulty attending any scheduled VA examinations because he 
lives 75 miles from the nearest medical clinic.  
Unfortunately, following a review of the evidence of record, 
the Board finds that adjudication of the veteran's increased 
rating claims cannot proceed without attempting to obtain 
updated VA examinations.  

In this regard, VA's General Counsel has indicated that when 
it is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  
Therefore, on remand, the RO should schedule the veteran for 
updated VA examinations in order to determine the current 
nature and severity of his service-connected left shoulder 
condition, left hand condition, and malaria.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
his service representative and request 
that they identify any VA and non-VA 
health care providers who have treated 
him for a left shoulder condition, a left 
hand condition, and/or malaria since 
March 2004.  Specifically, the RO should 
request current treatment records from 
the Albany VA Medical Center. 

2.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded a joints 
examination in order to determine the 
current nature and severity of his 
service-connected left shoulder 
condition, a hand examination in order to 
determine the current nature and severity 
of his service-connected left hand 
condition, and an infectious diseases 
examination in order to determine the 
current nature and severity of his 
service-connected malaria.  Send the 
claims folder to the examiner(s) for 
review at each examination.  Request that 
each of these examinations include all 
standard studies and tests.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
report of each examination.

3.  Then, the RO should re-adjudicate the 
veteran's claims of entitlement to 
increased ratings for his left shoulder 
condition, left hand condition, and 
malaria in light of all relevant evidence 
and pertinent legal authority.  The RO 
should provide adequate reasons and bases 
for its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.

4.  If any determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


